Allowable Subject Matter

1.    Claims 1-14 and 16-21 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,14, and 20, which include,
a human health system comprising a head-worn device having  the head orientation information comprises information selected from the group of pitch and yaw of a person's head wherein pitch represents a rotation about a first axis representing up and down movement of the person's face when the rear of the person's head moves in the opposite direction and yaw represents horizontal movement of the person's face when looked at from the front of the Page 6 of 13Appl. No. 17/576,673Andt. dated June 30, 2022Atty. Docket No. 094496-1294734-000870US Response to Office Action of April 1, 2022 person's face about a second axis wherein the second axis is vertical, substantially aligned with the person's spine, and perpendicular to the first axis and   the eye imaging module comprises at least one opto-electric transducer configured for converting a light signal to an electrical signal and  the electro-optic transducer is configured for imaging an eye feature selected from the group of: a scleral feature; a corneal feature; an iris feature; a pupil feature; and an eyelid feature; the head-worn display comprises a visual target; the system further comprises an electronic circuit; ocular reflex cancellation measurement; a vergence measurement; a smooth pursuit measurement; a nystagmus measurement; and a dynamic visual acuity measurement; and the human health system is configured for determining a human health status selected from the group of: normal health; neurocognitive disorders; biochemical health impairments; and physiologic health impairments (claims 14and 20) (Note: claims 1-13 allowed previous office action dated 4/1/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/7/2022